DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/25/2021 has been entered.

Response to Amendment
The rejection under 35 U.S.C. 112(b) as presented in the Final Rejection mailed 5/25/2021 has been withdrawn based on the amendment.  However, a new rejection under 35 U.S.C. 112(b) based on the amendment filed 11/25/2021 is presented below.

Claim Objections
Claims 2, 8, 9, and 16 are objected to because of the following informalities:
Claim 2 lines 1-2 “the light module contains multiple types of LED modules with” should be --the multiple types of LED modules have--
Claim 8 lines 2-3 “of an output light” should be --of the output light--
Claim 9 lines 1-2 “wherein a rotation base has” should be --further comprising a rotation base having--
Claim 16 line 3 “of an output light” should be --of the output light--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a means for detecting and sending the rotation angle to the driver circuit of Claim 1 lines 7-8, and without the stored predetermined settings allowing the driver circuit to “know” how to adjust the multiple types of LED modules to generate the correct light output corresponding to the rotation angle, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In the amendment filed 11/25/2021, the limitation “wherein the rotation angle is sent to a driver circuit to change control parameters so that multiple types of LED modules of the light module are adjusted by the driver circuit to generate a light output from the light opening corresponding to the rotation angle” was amended in Claim 1 to further define the inclusion of a driver circuit such that the driver circuit is sent the rotation angle and is capable of adjusting the multiple types of LED modules to generate the light output based on the rotation angle.  However, the claim lacks a means to detect and send the information of the rotation angle.   In the middle of page 1 of the Remarks filed 11/25/2021, the applicant argues that the Specification discloses the rotation angle is detected by a sensor structure, which can be found in the Specification at, e.g., the bottom of page 10 and top of page 11.  However, the Claims do not include a sensor structure allowing the rotation angle to be sent to a driver circuit to change control parameters so that multiple types of LED modules of the light module are adjusted by the driver circuit to generate a light output from the light opening corresponding to the rotation angle.  Furthermore, the Specification discusses on the top of page 11 that a generated rotation angle message is transmitted to a driver circuit so as to drive the LED modules to function accordingly based on predetermined settings.  However, Claim 1 lacks any such predetermined settings and means for storing such predetermined settings allowing the driver circuitry to function as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, lines 7-10 recite the limitation “the rotation angle is sent to a driver circuit to change control parameters so that multiple types of LED modules of the light module are adjusted by the driver circuit to generate a light output from the light opening corresponding to the rotation angle”.  It is unclear as to how the rotation angle is sent to the driver circuit (e.g. by a sensor, by a setting on the limiting ring, or by another means), and furthermore it is unclear as to how the driver circuit changes control parameters so that multiple types of LED modules of the light module are adjusted to generate a light output (i.e. whether such control parameters are an on/off control of each of a plurality of types of LED modules included in the light module are controlled to emit light, whether the parameters are intended to control multiple types of LED modules included in the light module such that only some of the multiple types of LED modules generate a light output, or whether another arrangement is intended).  For the purpose of examination, the examiner understands this limitation such that a driver circuit controls the light module to emit a light output from the light opening based on the rotation angle and the light module comprising multiple types of LED modules. The applicant is encouraged to clarify in the claim language the intended relationship between the rotation angle, the driver circuit, and the multiple types of LED modules.

Allowable Subject Matter
Claims 1-3, 8-10, and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest the rotation angle is sent to a driver circuit to change control parameters so that multiple types of LED modules of the light module are adjusted by the driver circuit to generate a light output from the light opening corresponding to the rotation angle, as required by the claim language, and in combination with the remaining limitations of Claim 1.

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered and are addressed below. 
With regards to the applicant’s argument that amended Claim 1 now clearly recites how the claimed invention uses the rotation angle to change the control parameters of the LED modules so as to change light output, thereby distinguishing the present invention over Davis and Atsuyoshi, the examiner directs the applicant to the above discussion of the amendments to Claim 1 with respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but agrees that the language of amended Claim 1 overcomes the combination of Davis and Atsuyoshi and has indicated allowable subject matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Raza et al. (US 2016/0323978), which discloses at least a light apparatus including LED modules capable of rotating, and a control circuit for storing a motor position setting based on the rotation angle, a color, and intensity setting, and including different type LED modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875